Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 
Claims 1-9 and 15 are pending. Claims 1 and 15 have been amended. Claims 10-14 have been cancelled.

Claims 1-5,8,9 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Smets (US 2011/0111999) in view of Bianchetti (US 2010/0331229) for the reasons set forth below.

Claims 6 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Smets (US 2011/0111999) in view of Bianchetti (US 2010/0331229) and further in view of Sadlowski (US 2006/0122088) for the reasons set forth below.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 recite the limitation "a laundry liquid". It is unclear if this is a new laundry liquid of the laundry liquid claim 1. If it is the laundry liquid of claim 1, it should be defined as “the laundry liquid”.

Claim Objections
Claim 15 is objected to because of the following informalities:  it does not further limit claim 1 from which it depends as claim 1 already requires 0.25-10 wt % cationic polysaccharide in the liquid ancillary composition. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

Claims 1-5,8,9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smets (US 2011/0111999) in view of Bianchetti (US 2010/0331229).
Smets teaches liquid laundry and rinse additive or bleach additive compositions (paragraphs 0008 and 0009) comprising 0.05-0.8% microencapsulated perfumes (paragraphs 0093-0097), 0.5-1.2 neat perfume (free perfume; Paragraph 0024, examples), 0.5-10% of a silicone emulsion (paragraph 0201), 0.1% to about 30% surfactant (paragraph 0101), cationic polymers such as 0.42-2.3% cationic starch (paragraph 0089, paragraph 0244, examples, paragraph 0066), water (paragraph 0091) rheology modifiers to keep the viscosity of the composition at greater than 1000 cps which is 1Pa-s  (paragraph 0090).
Smets does not teach that they are added with liquid laundry detergent and that they are added in the drum or poured on top of laundry while the detergent is added in a washing machine drawer or a dosing ball.
	Bianchetti teaches bleach additives and liquid detergents can be added to the washing machine by delivering into the dispensing drawer of the washing machine, by directly charging to the drum, wherein the additive may be placed directly in the drum and the detergent can be added using a dosing ball and they can be added at the same time (paragraph 0111).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made by delivering the liquid laundry additives of Smets in combination .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smets (US 2011/0111999) in view of Bianchetti (US 2010/0331229) and further in view of Sadlowski (US 2006/0122088)
Smets and Bianchetti are relied upon as set forth above.
Smets and Bianchetti do not specify an ancillary composition which floats on a laundry liquid.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Smets and Bianchetti by using a laundry additive which floats on top of the laundry liquid as Sadlowski teaches that two separate liquid layer detergent packets are effective for producing a washing composition and that the packet has some detergent components concentrated in one layer and other fabric treating properties concentrated in the other layer. Selecting the additive to be less dense than the detergent can be achieved through routine experimentation based on the desired makeup of the packet. 

Response to Arguments
Applicant's arguments filed regarding Smets in view of Bianchetti alone or further in view of Sadlowski have been fully considered but they are not persuasive. Regarding the allegation of unexpected results, the examiner argues the data of Table 2 in applicant’s specification are not persuasive as they are not commensurate in scope with the claims. The silicone emulsion from Table 1 is 30% of a particular silicone species with a carboxy group in a mid-chain pendant and the cationic polymer is Ucare polymer LR 400, which is not defined as a polysaccharide or what type of polysaccharide. The claims are much broader than the showing as they include broad concentration ranges and do . 
Smets teaches liquid laundry and rinse additive or bleach additive compositions (paragraphs 0008 and 0009) comprising 0.5-10% of a silicone emulsion (paragraph 0201), 0.1% to about 30% surfactant (paragraph 0101), cationic polymers such as 0.42-2.3% cationic starch (paragraph 0089, paragraph 0244, examples, paragraph 0066), water (paragraph 0091). Bianchetti clearly teaches liquid detergents (paragraph 0108) added to the washing machine separately from other laundry additives in a wash cycle. Bianchetti is relied upon to demonstrate that it is conventional in the art to add separately liquid laundry detergents and ancillary laundry additive in a single wash cycle. The additives of Smets are liquid additives and liquid additives are taught as functionally equivalent to the granular or solids and introduced separately from the liquid laundry detergent. Nothing unobvious is seen in using a functionally equivalent liquid ancillary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/AMINA S KHAN/Primary Examiner, Art Unit 1761